Citation Nr: 0532505	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-30 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to restoration of a 30 percent rating for 
residuals, Hodgkin's lymphoma, currently rated non-
compensably disabling, from April 1, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel

INTRODUCTION

The veteran had active service from May 1985 August 1991. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which decreased the veteran's disability rating for 
residuals, Hodgkin's lymphoma from 30 percent to 0 percent.  
The veteran testified before the undersigned at a Travel 
Board hearing in September 2005.  The transcript is 
associated with the claims folder.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  In a January 1993 rating decision, the RO granted service 
connection for Hodgkin's lymphoma, and assigned a 30 percent 
rating from March 2, 1992, a 100 percent rating from July 31, 
1992, and a 30 percent rating from July 31, 1993.  In a 
November 2001 rating decision, the RO proposed a reduction of 
the veteran's service connection residuals, Hodgkin's 
lymphoma from 30 percent to 0 percent, and in January 2002 
the RO finalized the proposed rating reduction effective 
April 1, 2002.

3.  The veteran's residuals, Hodgkin's lymphoma are currently 
manifested by minimal anemia and fatigue.  Improvement in 
this disability has not been shown.


CONCLUSION OF LAW

The criteria for restoration of a 30 percent rating for 
residuals, Hodgkin's lymphoma have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 3.951, 4.114 
Diagnostic Code 7709 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2004).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2004).  A request for an increased rating is to 
be reviewed in light of the entire relevant medical history.  
See generally 38 C.F.R. § 4.1 (2004); Payton v. Derwinski, 1 
Vet. App. 282, 287 (1991).

Prior to October 23, 1995, the rating schedule provided that 
lymphogranulomatosis (Hodgkin's disease) is rated 100 percent 
for acute (malignant) types or chronic types with frequent 
episodes of high and progressive fever or febrile episodes 
with only short remissions, generalized edema, ascites, 
pleural effusion, or severe anemia with marked general 
weakness.  A 60 percent rating is assigned when there is 
general muscular weakness with loss of weight and chronic 
anemia; or secondary pressure symptoms, such as marked 
dyspnea, edema with pains and weakness of extremity, or other 
evidence of severe impairment of general health.  A 30 
percent rating is assigned when there is occasional low-grade 
fever, mild anemia, fatigability or pruritis.  Note: The 100 
percent rating will be continued for 1 year following the 
cessation of surgical, X-ray, antineoplastic chemotherapy or 
other theraeutic procedure.  At this point, if there has been 
no local recurrence or invasion of other organs, the rating 
will be made on residuals.  38 C.F.R. § 4.117, Diagnostic 
Code (DC) 7709 (1995).

Effective October 23, 1995, Hodgkin's disease is rated 100 
percent with active disease or during a treatment phase.  
Note: The 100 percent rating shall continue beyond the 
cessation of any surgical, radiation, antineoplastic 
chemotherapy or other therapeutic procedures.  Six months 
after discontinuance of such treatment, the appropriate 
disability rating shall be determined by mandatory VA 
examination.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e).  If there has been no local recurrence 
or metastasis, rate on residuals. 38 C.F.R. § 4.117, DC 7709 
(2005).

The veteran was originally granted service connection for 
residuals, Hodgkin's lymphoma, by a rating decision dated in 
January 1993 and was assigned a disability rating of 30 
percent rating from March 2, 1992, a 100 percent rating from 
July 31, 1992, and a 30 percent rating from July 31, 1993.  

In October 2001, the veteran was afforded a VA examination to 
determine the current severity of his residuals, Hodgkin's 
lymphoma.  Relying on the October 2001 VA medical 
examination, the RO issued a rating decision in November 2001 
proposing a reduction of the veteran's disability rating from 
30 percent to 0 percent and finalized that reduction by a 
rating decision dated in January 2002.  

Congress has provided that a veteran's disability will not be 
reduced unless an improvement in the disability is shown to 
have occurred.  38 U.S.C.A. § 1155 (West 2002).  
Additionally, in cases where a rating has been in effect for 
five years or more, though material improvement in the 
physical or mental condition is clearly reflected, the rating 
agency must make reasonably certain that the improvement will 
be maintained under the conditions of ordinary life.  
Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  The five 
year period is calculated from the effective date of the 
rating to the effective date of the reduction.  Brown v. 
Brown, 5 Vet. App. 413, 419 (1995).  As the veteran's 30 
percent rating was effective as of July 31, 1993, and the 
reduction was effective as of April 1, 2002, a period of more 
than five years, so Kitchens applies to this case.  

For ratings which have been in effect for five years or more, 
38 C.F.R. § 3.344 provides that rating agencies will handle 
cases affected by a change of medical findings or diagnosis 
so as to produce the greatest degree of stability of 
disability evaluations, consistent with the laws and 
regulations governing disability compensation.  Examinations 
less full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction of an evaluation.  Ratings on account of diseases 
subject to temporary or episodic improvement, for example, 
psychotic reaction, epilepsy, psycho-neurotic reaction, 
arteriosclerotic heart disease, bronchial asthma, gastric or 
duodenal ulcer, many skin diseases, etc., will not be reduced 
on any one examination, except in those instances where all 
of the evidence of record clearly warrants the conclusion 
that sustained improvement has been demonstrated.  Moreover, 
although material improvement in the physical or mental 
condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R.  § 3.344(a).  If doubt 
remains, after according due consideration to all the 
evidence developed by the several items discussed in § 
3.344(a), the rating agency will continue the rating in 
effect. 38 C.F.R. § 3.344(b).

As was stated earlier, the RO reduced the veteran's 
disability rating based solely on an October 2001 VA 
examination.  At the time of that examination, the veteran 
complained of persistent pain in the right side of his neck 
at the biopsy site and occasional headaches for which he 
takes Ibuprofen.  In addition, the veteran stated that he 
recently began developing pain in his joints, especially his 
knees and ankles.  He denied fever and night sweats but 
stated that he had lost a few pounds recently.  

Physical examination revealed a supple neck.  There was a 
scar from the veteran's previous lymph node biopsy but the 
examiner could not detect any masses in the veteran's neck, 
axilla, or in the inguinal areas.  The chest was clear to 
auscultation and percussion and the abdomen was soft.  There 
was a scar from the veteran's previous laparatomy but no 
lymphademopathy and no enlargement of the liver or spleen.  
The impression was history of Hodgkin's disease, State I, no 
evidence of disease at this time.  The examination report 
clearly provides evidence against this claim.

Since the October 2001 examination, however, the veteran has 
been treated several times at a VA outpatient treatment 
center.  These treatment records are dated from January 2003 
to March 2004.  A January 2003 treatment record shows minimal 
anemia and in September 2003 the veteran complained of 
fatigability.  

In the present case, in light of the outpatient treatment 
records, material and sustained improvement of the disorder 
under the ordinary conditions of life is not adequately 
demonstrated.  A number of the recent medical records show 
ongoing symptoms of minimal anemia and fatigability which 
meet the criteria for a 30 percent rating under the old 
version of DC 7709 (1995).  The Board notes that a change in 
the rating criteria cannot alone serve as the basis for 
reducing a rating.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 
3.951(a).

Under the circumstances of the case, the veteran's residuals, 
Hodgkin's lymphoma may still be rated as 30 percent disabling 
under the old version of DC 7709 (1995).  As the RO's rating 
reduction to 0 percent was not in accordance with 38 C.F.R.  
§ 3.344, the veteran is entitled to restoration or the prior 
30 percent rating for residuals, Hodgkin's lymphoma.  

Veterans Claims Assistance Act of 2000

Review of the claims folder reveals compliance with both the 
notice and assistance requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).  In an April 2001 letter, the 
RO explained the requirements for establishing entitlement to 
a restoration and explained that it would obtain VA records, 
as well as records from private physicians, other agencies, 
or employment records, if the appellant provided sufficient 
information to request them.  Given the favorable disposition 
of the claim, any defect in notice or assistance would not 
result in any prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Accordingly, the Board 
finds that the duties of notice and assistance with respect 
to this claim have been met.

ORDER

Restoration of a 30 percent rating for residuals, Hodgkin's 
lymphoma is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


